DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner bottom surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “wherein the expandable bracket part is separated from the body part”, this is indefinite.  In claim 1 lines 7-8 the expandable bracket part is defined to “protrude(s) 
Claim 11 recites the limitation "the length" in 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, lines 4-5 the phrase “pressing the body part from the mounting part toward the body part” is considered to be indefinite.  It is unclear how the body part can be pressed toward itself. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gambatese US Patent No. 7,641,250.
The Gambatese patent discloses expandable type decorative insert garnish for a vehicle comprising: 


(claim 1) a body part (22) inserted  into a mounting part (20) of a groove shape (14) formed on the surface of a vehicle; a tension structure part (see below structure painted red in marked-up figure 5a of Gambatese, as described in column 3 lines 19-21 the tension structure 34 is made from flexible rubber) disposed on the body part to press the body part from the inner bottom surface of the mounting part toward the outside of the vehicle (see figure 5a in Gambatese where it shows the bottom of the tension part 34 abutting against the bottom of the groove channel pressing back toward the outside of the vehicle resisting insertion of the body part) when the body part is pressed toward the mounting part and inserted into the mounting part; and an expandable bracket part (see below structure painted  green in marked-up figure5a of Gambatese) that protrudes from the body part, and adhered with the mounting part (as shown in figure 5b in Gambatese the bracket part adheres to the mounting part walls 20) , when the tension structure part presses the body part.

    PNG
    media_image1.png
    318
    500
    media_image1.png
    Greyscale


In regard to claim 4, see 35 USC 112 second paragraph rejection above, the bracket part(painted green) protrudes from the body part 22 in Gambatese.

In regard to claim 19, Gambatese discloses pressing the body part inserted (see column 3 line 55 where the body part is described as being inserted into the mounting part groove) into the mounting part toward the mounting part; pressing the body part from the mounting part toward the body part by the tension structure part (note 35 USC 112 second paragraph rejection above; see figure 5a where it shows the bottom of the tension part 34 abutting against the bottom of the groove channel pressing back, via flexible property of links 36, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2 is rejected under 35 U.S.C. 103 as being unpatentable over Gambatese US Patent No. 7,641,250.
Gambatese meets the claim limitations as applied above.
The claimed invention  is distinguishable from Gambatese by its recitation of the mounting part being constructed from both an outer panel and an inner panel.
Gambatese discloses a mounting part having an aperture and an inner  bowl shape for receiving an expandable garnish wherein the mounting part for the expandable garnish insert  formed by just a single exterior  panel of the vehicle, see column 2 lines 40-41.
It is deemed to have been an obvious matter of design choice to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Gambatese’s mounting part from both an outer panel with and aperture and an inner panel including a bowl shape wherein the outer panel and inner panel are rigidly secured together.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Allowable Subject Matter
Claims 3, 5-18  and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO From 892 is cited for their vehicle garnish attachment means .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612